Yesawich, Jr., J. (concurring in part and dissenting in part).
I agree that the petition, insofar as it seeks to enforce *672respondent to prepare a “Vaughn” index, should be dismissed as moot. However, examination of article 13G of the Administrative Manual of the New York State Police leads me to conclude that, with some modest pruning, disclosure of this article pursuant to the Freedom of Information Law (FOIL) is warranted. Construed narrowly, as they must be (Matter of Fink v Lefkowitz, 47 NY2d 567, 571), none of the exemptions to revelation contained in subdivision 2 of section 87 of the Public Officers Law immunize article 13G in toto from public scrutiny. For the most part, the article recites administrative procedures to be followed to ensure the lawfulness of the use of an electronic surveillance device availed of, or sought to be employed, by the police during a criminal investigation. The investigative techniques available to the authorities are not compiled or illustrated in any way, nor is the manner of implementing them. Nevertheless, since sections 13G9 and 13G11 of the administrative manual include information describing nonroutine procedures which theoretically could aid a suspect in evading detection, the contents of those sections need not be bared.
Nor am I persuaded by respondent’s assertion that nondisclosure is dictated because article 13G represents intraagency material, namely instructions to the staff that do not concern the public (Public Officers Law, § 87, subd 2, par [g], cl ii). Electronic surveillance by its very nature affects the public and such activity “should be monitored not only by the courts, but to an extent, by the public as well” (Ferri v Bell, 645 F2d 1213, 1224-1225). Given that FOIL creates a presumption in favor of disclosure, with the deletion of sections 13G9 and 13G11, article 13G of the administrative manual should be made accessible.
Mahoney, P. J., Levine and Harvey, JJ., concur with Kane, J.; Yesawich, Jr., J., concurs in part and dissents in part in an opinion.
Judgment reversed, on the law, without costs, and petition dismissed.